Citation Nr: 1427249	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability with radiculopathy, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain. 

2.  Entitlement to service connection for a chronic neck/cervical spine disability and shoulder disability, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served with Reserve components at various times between July 1984 and April 2005, including verified active duty for training (ACDUTRA) periods from July to December 1984, from February 13 to May 13, 1987, and from August 21 to 28, 1999. 

In October 1999, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granted service connection for residuals of a right Achilles tendon injury incurred in the line-of-duty on August 25, 1999.  Thus, the August 21 to 28, 1999, ACDUTRA period became active military service by virtue of a right ankle disability incurred therein (see 38 U.S.C.A. §§ 101 (2)), and the Veteran acquired the status of Veteran based only on the August 1999 period of ACDUTRA and not for any other period. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision that, inter alia, denied service connection for a chronic low back disability with radiculopathy, to include on a secondary basis, and denied service connection for a chronic neck/cervical spine/shoulder disability, to include on a secondary basis.  In April 2010 and July 2012, the Board adjudicated other appealed issues, but remanded these issues for additional development.  The claims were remanded again in May 2013 and October 2013.  Unfortunately, further development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in October 2013 in order to obtain an addendum opinion from the examiner who had conducted a September 2010 VA examination as to whether it is at least as likely as not (50 percent or greater possibility) that any neck, shoulder or lower spine disorder was caused or aggravated by a November 6, 1994, motor vehicle accident (MVA), which the Board was willing to assume (for the purposes of obtaining an opinion) occurred enroute to a period of INACDUTRA.  The Board noted that if the requested physician was not available, a qualified substitute may be used.  The Board stipulated that the physician must set forth a rationale for any conclusion in a legible report.  

An opinion was obtained in March 2014 from an examiner different from the examiner who had conducted the September 2010 VA examination.  The March 2014 examiner inserted the September 2010 VA examination report, as well as addendum opinions provided by the September 2010 VA examiner in April 2012 and June 2013, and listed a substantial amount of evidence that had been reviewed in the Veteran's Veterans Benefits Management System (VBMS) electronic folder.  The March 2014 VA examiner provided an opinion that the Veteran's claimed neck, shoulder, and thoracolumbar spine disorder were less likely than not (less than 50 percent probability) caused by or aggravated by the November 6, 1994, MVA or military service.  Under the rationale, the examiner listed the findings in approximately 17 records; stated that a summary of the above records made clear that the Veteran's shoulder problems preceded her MVA, that she had a MVA on March 13, 1992, with no history of neck or back problems previously, and that she suffered recurrences/exacerbations associated with the November 6, 1994, MVA and a December 1997 fall at her civilian job, with no documentation of additional injuries.  The examiner also noted that neither MVA was during active duty service and that there was no service treatment record with complaint by the Veteran or evaluations suggesting military service or physical readiness testing caused or aggravated any of the Veteran's injuries or conditions.  After listing this evidence and summary of the evidence, the examiner restated the opinion.

This opinion is not adequate.  First, the examiner was specifically instructed to provide an opinion as to whether it is at least as likely as that any neck, shoulder or lower spine disorder was caused or aggravated by the November 6, 1994, MVA.  It is clear from the evidence cited that the examiner did consider this question in isolation from the Veteran's entire period of service.  Secondly, the examiner merely listed evidence relied upon in coming to the opinion provided without specific discussion as to how that evidence factored into the opinion.  Lastly, the examiner failed to consider that the November 6, 1994, MVA occurred enroute to a period of INACDUTRA.  On remand, an adequate opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims to the VA physician who provided the March 2014 opinion for an addendum opinion.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any neck, shoulder or lower spine disorder was caused or aggravated by the November 6, 1994, MVA.  

In addition to any other documents deemed pertinent to providing the requested opinion, the examiner must specifically discuss the following records:

* A May 6, 1992, magnetic resonance imaging of the cervical spine (showing disc degeneration from C5 through T1, most pronounced at C6-7, and left sided extruded disc at C6-7)
* A May 7, 1992, magnetic resonance imaging of the lumbar spine (showing degenerative disc disease at the two inferior levels, where there are small, contained herniations in the midline and slightly to the left; no evidence of significant mass effect upon neural elements)
* A May 11, 1992, imaging report (showing loss of the normal cervical curvature; mild retrolisthesis of C2 on C3; unilateral limitation of lateral bending; and right convex scoliosis)
* A November 6, 1994, record from Crawford Long Hospital that notes the Veteran sustained neck and back injuries in an MVA on that date
* A November 6, 1994, record from Crawford Long Hospital that contains a provisional diagnosis of fracture transverse process L-1; neck and back sprain
* A February 1995 record from Dr. F.C. in which he stated that the Veteran had missed two previous appointments on November 30, 1994, and December 8, 1994; that she went in that day because of pain in the neck posteriorly, trapezius area anteriorly and posteriorly with pain in the upper dorsal area at or about T4 or T5; and additional findings
* A March 1996 statement from Dr. F.C. noting that the Veteran "cannot do 'push-ups' presently or in the future due to back and neck injuries from an auto accident in 11/6/94."
* A September 1998 record from Eisenhower Medical Center (in which the Veteran reported chronic neck pain since a 1992 accident and recurrence of pain in December 1997 after a slip and fall at work)

If the requested physician is not available, a qualified substitute may be used.  The physician must set forth a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.

2.  Review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If the development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



